Title: Acct. of the Weather in January [1775]
From: Washington, George
To: 




Jan. 1. Calm, clear, warm, & exceeding pleasant.
 


2. Very pleasant again, with but little Wind, and that Southerly.
 


3. Exceeding pleasant, being clear, warm, & Calm.
 


4. Just such a day as yesterday.
 


5. Very pleasant in the Morning, and calm. Towards Noon the wind sprung up Northerly, but neither cold or hard.
 


6. Calm & pleasant in the Morning, but Wind at No. Et. afterwards.
 


7. Calm & clear Morning, but Wind from the No. West afterwards but neither hard or Cold.
 


8. Clear & pleasant in the Morning but the Wind coming out fresh from the No. Wt. it turnd Cool.
 



9th. Clear & pleasant though a hard frost in the Morning being calm. Wind Southerly afterwards & a little lowering.
 


10. Calm & clear in the forepart of the day—hard frost. Wind Southerly in the Afternoon & somewhat lowering again.
 


11. Clear all the forepart of the day & calm—lowering afterwards & Wind fresh from the Southward.
 


12. Rain fell last Night. Morning still & calm, Afternoon very windy from the No. West. Day cloudy.
 


13. Very cold in the forepart of the Day. Wind fresh from the No. West—Southerly towards Night.
 


14. A little smoky & hazy. Wind fresh from the So. Wt. all day. Warm.
 


15. Exceeding pleasant but rather too warm—there being but little wind & that Southerly.
 


16. Warm, but lowering wind fresh from the Southwd.
 


17. Lowering all day & Wind Southerly. At Night a good deal of Rain.
 


18. Cloudy but little or no Rain till Night. Wind Easterly.
 


19. Raining, or Snowing, more or less all day—with the Wind at East.
 


20. Foggy in the Morning, but clear, warm, & pleasant afterwards.
 


21. Calm, warm, and exceeding pleasant in the forenoon with a White frost. In the Afternoon the wind got to No. West but neither blew hard or cold.
 


22. Very white frost but clear, Calm, & remarkably pleast. all day.
 


23. Calm, but lowering all day and warm.
 


24. Warm and pleasant, but rather lowering.
 



25. Very warm and pleasant. Evening lowering, & Night Raining.
 


26. Clear, & very pleasant after the Morning—wind Southerly.
 


27. Calm, clear, warm, and exceeding pleasant till the Afternoon then lowering.
 


28. In the Night Rain. Misting all day with the Wind at No. East.
 


29. Cloudy all day, and somewhat raw & cold. Wind at No. West but not hard.
 


30. A very white frost—clear & very pleasant with but little Wind & that Southerly.
 


31. Clear, warm, & pleasant. Wind pretty fresh from So. Wt.
